Title: From James Madison to William Pinkney, 18 July 1808
From: Madison, James
To: Pinkney, William



(Duplicate)
Sir,
Department of State July 18th. 1808.

Your communications by Lt. Lewis were safely delivered on the evening of the 8th. inst.
As it had been calculated that the interval between the return of Mr Rose and the departure of Lt. Lewis would give sufficient time to the British Government to decide on the course required by the posture in which the affair of the Chesapeake was left, its silence to you on that subject, could not fail to excite the Particular attention of the President: and the appearance is rendered the more unfavorable by the like silence, as we learn from Mr Erskine, of the dispatches brought to him by the Packet which left England and arrived at New York at nearly the same times with the Osage.  I have intimated to Mr. Erskine the impressions made by this reserve, without however concealing our hope that the delay does not imply a final purpose of withholding reparation, and that the next communications from London will be of a different import.  They must at least ascertain the real views of the British Government on this interesting subject.
There was certainly no just ground for Mr Canning to expect any particular communications from you on the arrival of the Osage; unless they should have grown out of such accounts from France as would second our demands of justice from Great Britain, particularly the revocation of her orders in council.  And in imparting to him what you did from that quarter, every proof of candor was given which the occasion admitted.  If Mr. Canning was disappointed, because he did not receive fresh complaints against the orders in Council, he ought to have recollected that you had sufficiently dwelt on their offensive features in the first instance; and that as he had chosen to make the formal communication of them to this Government thro’ another channel, it was thro’ that channel rather than thro’ you that answers to it would be most regularly given.  But it cannot be supposed that his disappointment was in the least produced by your reserve on this topic, as indeed is clearly shewn by his disinclination to listen to your suggestions with regard to it.  It must have proceeded as you seem to have understood from some expectation of proposals having for their basis or their object, arrangements adverse to the enemies of G. Britain, or favorable to herself; an expectation contrary, surely, to all reason and probability under the accumulated injustice which the United States are suffering from British measures, and forming of itself, an additional insult to their just and honorable feelings.  A very little reflection ought to have taught the British Cabinet, that no nation which either respects itself or consults the rules of prudence, will ever purchase redress from one of its aggressors, by gratifying his animosity against another aggressor; and least of all when a suspicion is authorized that redress is insidiously withheld lest the example should be followed.  The communications and instructions forwarded by Mr. Purviance who was a passenger in the St. Michael will enable you to bring the British Government to a fair issue on the subject of its orders. If it has nothing more in view than it is willing to avow, it cannot refuse to concur in an arrangement, rescinding on her part the orders in Council, and on ours, the Embargo.  If France should concur in a like arrangement, the state of things will be restored which is the alleged object of the orders.  If France does not concur the orders will be better enforced by the continuance of the Embargo against her than they are by the British fleets and cruizers, and in the mean time all the benefits of our trade will be thrown into the lap of Great Britain.  It will be difficult therefore to conceive any motive in Great Britain to reject the offer which you will have made, other than the hope of inducing on the part of France, a perseverance in her irritating policy towards the United States, and on the part of the latter, hostile resentments against it.
If the British Government should have elected themore wise and more worthy course of meeting the overture of the President in the spirit which dictated it, it is to be hoped that measures will have been taken in concert with you and thro’ its Minister here, for hastening as much as possible the renewal of the intercourse which the orders and the Embargo have suspended; and thereby smoothing the way for other salutary adjustments.
It appears that the British Government not satisfied with the general blockade by her orders of Novr. 11th. has superadded a particular blockade, or rather a diplomatic notification of an intended one of Copenhagen and the other ports in the Island of Zealand; that is to say, a strict and legal blockade of the whole Island.  The Island cannot be much less than two hundred miles in its outline, and is described as abounding in inlets.  It is not probable therefore, if it be possible, that a blockade within the true definition should be carried into effect.  And as all defective blockades, whether so in the disproportion of force to the object, or in the mode of notification, will authorize fair claims of indemnification, it is the more necessary that guarded answers should be given, in such cases, as heretofore suggested.
Since the British order of  evidently inviting our Citizens to violate the laws of their Country, by patronizing on the high seas their vessels destitute of Registers and other necessary papers, and therefore necessarily smugglers, if not pirates, the circular letter of Mr. Huskisson has made its appearance, in which the United States are named as alone within the purview of the order.  A more disorganizing and dishonorable experiment is perhaps not to be found in the annals of modern transactions.  It is aggravated, too, by every circumstance that could make it reproachful.  It is levelled against a nation towards which friendship is professed, as well as against a law the justice and validity of which is not contested; and it sets the odious example, in the face of the world, directly in opposition to all the principles which the British Government has been proclaiming to it.  What becomes of the charge against the United States for receiving British subjects who leave their own Country contrary to their allegiance?  What would be the charge against them, if they were by proclamation to invite British subjects, those too expressly and particularly prohibited from leaving their Country, to elude the prohibition, or to tempt by interested inducements a smuggling violation or evasion of laws, on which Great Britain founds so material a part of her national policy?  In the midst of so many more important topics of dissatisfaction, this may not be worth a formal representation; but it will not be amiss to let that Government understand the light in which the proceeding is regarded by this.  I have already touched on it to Mr. Erskine, with an intimation that I should not omit it in my observations to you.
The French Decree, said to have been issued at Bayonne has not yet reached this Country.  Such a decree, at such a time, has a serious aspect in the relations of the two Countries, and will form a heavy item in our demands of redress.  It is much to be regretted, at the same time, that any of our vessels by neglecting to return home and conforming to the arbitrary regulations of one belligerent, should expose themselves to the arbitrary proceedings of another.  So strong and general an indignation seems particularly to prevail here against the Americans in Europe who are trading under British licenses, and thereby sacrificing as far as they can the Independence of their Country, as well as frustrating the laws which were intended to guard American vessels and mariners from the dangers incident to foreign commerce, that their continuance in that career ought to be frowned upon, and their return home promoted in every proper manner.  It appears by information from our Consul at Tangier that great numbers of our vessels are engaged in a trade between Great Britain and Spanish Ports under licenses from the former, and that the experiment proves as unsuccessful as it is dishonorable; the greater part of them being either arrested in port, or by French & Spanish Cruizers.
For a view of our internal situation I refer you to the information to be collected from the Newspapers and other publications herewith forwarded.  They sufficiently explain the spirit and sentiments of the nation with respect to the British and French Edicts, the Embargo, the unexpiated outrage on the Frigate Chesapeake, and domestic manufactures; and are little flattering to the hopes, if such have been indulged, that the people of the United States were more ready to sacrifice the national honor, and national rights than to acquiesce in a temporary abridgment of their interests or enjoyments.
As it is extremely important, and the President is particularly anxious that the Communications to Congress on the meeting which takes place the first monday in Novr. should embrace the fullest and most authentic state of our foreign affairs, I must request your particular exertions to enable the present dispatch vessel to return in due time with all the materials you can contribute for that purpose.
The letters received from you not yet acknowledged are of Feby 22 & 23, March 15, April 24, 25, 26 & 27, May 3d., 9, 10 & 12th.  I have the honor to be with great respect & Consideration, &c

James Madison